United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-03240-CRB Document 29 Filed 02/18/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAMUEL LOVE, Case No. 19-cv-03240-CRB
Plaintiff,
ORDER ADOPTING REPORT AND
V. RECOMMENDATION
HUONG Q. TRUONG,
Defendant.

 

 

The Court has reviewed Magistrate Judge Corley’s Report and Recommendation
regarding Plaintiff Samuel Love’s Motion for Default Judgment. See Report and
Recommendation (dkt. 27); Mot. for Default Judgment (dkt. 26). The Court finds the
report correct, well-reasoned, and thorough, and adopts it in every respect. Further,
Defendant Huong Q. Truong has not timely objected to the Report and Recommendation.
Accordingly, Love’s Motion for Default Judgment is GRANTED IN PART AND
DENIED IN PART. The motion is GRANTED to the extent that Love requests that the
Court (1) enter default judgment against Truong, (2) enter an injunction ordering Truong to
remove the unlawful barriers to access at Insta Lube and designate accessible parking in
compliance with the Americans with Disabilities Act Accessibility Guidelines, and (3)
award Love $4,000 in damages under the Unruh Act. The motion is GRANTED IN PART
AND DENIED IN PART to the extent that Love requests attorneys’ fees and costs. The
Court hereby awards $3,490 in attorneys’ fees and costs.

IT IS SO ORDERED.

Dated: February 18, 2021 Em

CHARLES R. BREYER
United States District Judge

 
